Collins, J.
(dissenting).
The affidavits submitted by the complainants were limited to the cost of reproduction of certain smelting and refining works specified and were largely based on common report. No attempt was made to place a value upon all the “smelting and refining plants, appurtenant property and business” of the firm of M. Guggenheim’s Sons as a going concern, and there is no charge or proof that information on that subject was ever denied or even asked. The answer filed made all discovery prayed, and there is nothing in that answer or the accompanjdng affidavits inconsistent with the statutory requirements as to the issue of stock. It does indeed appear that M. Guggenheim’s Sons were influenced, in deciding to sell their property for the price agreed on, by a comparison of the values of the two interests, to be in effect consolidated, as applied to the total stock issue that would eventually represent those interests, but it does not follow that actual values are below the face of the stock. The defendants were not, in my opinion, called on to prove anything on the subject, but it does appear from the affidavits they submitted that on the legitimate basis of earning power the stock values are actual values. I attach no importance to the exchange quo*737tations of the stock of the defendant company. The price secured for such of the stock of new corporations, especially those of an industrial character, as gets into the general market affords very little indication of real value.
I think that the complainants failed to prove, ¶rima facia, any charge in their bill, and shall therefore vote to affirm the order denying them an injunction, and I am authorized to say that the other judges so voting concur in this opinion.
For reversal—The Chief-Justice, Van Syckel, Dixon, Garrison, Hendrickson, Adams, Vredenburgii, Voori-iees, Vroom—9.
For affirmance—Gummere, Collins, Fort, Garretson, Bogert—5.